DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on Nov. 29, 2021 claim is acknowledged. Accordingly, claims 14 and 15 are withdrawn.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thackston 9,806,443. Regarding claim1, Thackston discloses a  connector assembly 100 configured for use with at least one of an AC and a DC power interface of a power conversion device, the connector assembly comprising: a circuit board  102 defining a first surface and a second surface spaced apart from  the first surface by a thickness; a power connector  100 having . 
Regarding claim 2, the terminal end is perpendicular to the first surface of the circuit board. 
Regarding claim 3, the terminal end extends through the thickness of the circuit board.
Regarding claim 4, further comprising: a second pin 112 having a second pin body extending along a second pin axis and a second connection element extending along the second pin axis from the second pin body to a second terminal end; wherein the second pin is at least partially seated in a second channel defined by the power connector. 
Regarding claim 13, the power connector includes a securing portion that is integrally formed with the power connector and dimensioned to engage the circuit board to secure the power connector relative to the circuit board (see through holes in figs. 1 and 2, not numbered, via a bolt not shown).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Thackston. Thackston discloses that it is well known to solder terminal ends (see background). Therefore, it would have been obvious to one of ordinary skill to solder the first pin and the second pin to the circuit board by a respective solder joint at the respective first and second terminal end as an alternate form of securing as taught by Thackston.
Claims 6   are rejected under 35 U.S.C. 103 as being unpatentable over Thackston in view of Wu 6,213,815. Regarding claim 6, Thackston discloses the invention substantially as claimed except for a housing defining an interior volume that encloses the circuit board and an exterior surface that includes a notch; wherein the power connector is secured to the housing proximate the notch; and wherein the first pin extends through the notch. However, Wu discloses connector assembly 1 having a housing 101,102 defining an interior volume that encloses a circuit board 2 and an exterior surface that includes a notch (12,13,14); wherein a connector is secured to the housing proximate the notch; and wherein a first pin extends through the notch. Therefore, it would have been obvious to one of ordinary skill to modify the connector of Thackston by providing a housing defining an interior volume that encloses the circuit board  and an exterior surface that includes a notch; wherein the connector is secured to the housing proximate the notch; and wherein  the first pin extends through the notch as taught by Wu to hold the connector and the circuit board (see abstract).  
Regarding claim 7, wherein the power connector engages the housing to create a seal between the exterior surface and the interior volume at the notch (see fig. 4 of Wu).
Regarding claim 8, wherein the housing includes a lid 101 that engages a flat surface 14 of the connector.
9 is rejected under 35 U.S.C. 103 as being unpatentable over Thackston and Wu as applied to claim 8 above, and further in view of Watanabe et al 20013/0058044. Thackston and Wu disclose the invention substantially as claimed except for the flat surface includes a groove that receives a seal. However, Watanabe  discloses a connector assembly having a notch  with a flat surface includes a groove that receives a seal [0051].  Therefore it would have been obvious to one of ordinary skill in the art to modify the connector assembly of Thackston/Wu to provide the flat surface  with a groove having a notch that receives a seal as taught by Watanabe to seal the connector.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thackston and Wu as applied to claim 8 above, and further in view of Chen 6,220,872. Chen discloses a connector assembly 10 having a notch, the notch includes a protrusion (at 16 in fig 1A) that engages a groove formed in a power connector  14 to secure the power connector to the housing. Therefore, it would have been obvious to one of ordinary skill to modify the connector assembly of Thackston and Wu by providing the notch with a  protrusion  that engages a groove formed in a power connector to secure the power connector to the housing, as taught by Chen.
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 11, patentability resides, at least in part, in the first pin includes a first alignment .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833